Title: To Thomas Jefferson from James Mercer, 14 April 1781
From: Mercer, James
To: Jefferson, Thomas



Dear Sir
Fredericksburg April. 14th. 1781.

It wou’d be an affront to your Excellency’s Understanding was I to make an appollogy to the first magistrate of this State, for communicating any Facts, or even Hints that might contribute to Your better Information in your public Character. I shall therefore without appollogy proceed to inform your Excellency, that from my own knowledge of the Countrey and the uniform opinion of all I have conversed with on the Subject, there is not in this State a place more deserving of public attention than this Town and [… its appendage] Mr. Hunters [Iron Works.] I am sure I need not [tell] you that it is from Mr. Hunter’s works that every Camp kettle has been supplyed for the Continental and all other  Troops employed in this State and to the Southward this year past, that all the Anchors for this State and Maryland and some for Continent have been procured from the same works, that without these works we have no other resource for these Articles, and that without the assistance of the Bar Iron made there even the planters hereabouts and to the Southward of this place wou’d not be able to make Bread to eat. As to the Town itself I need not inform you that the public Manufactory of Arms is here, that without it all our Arms however so little injured wou’d be useless to us; besides the number of new Muskets and Bay[onets] made there, renders that an object worthy our preserving and the Enemy’s destruction. To this however I may add that there is not one spot in the State so generally usefull in our Military operations. Full one third of all new Levies rendevous here, all the Troops from North to South and South to North must pass through this Town where wagons are repaired, Horses shoed and many other &cas which they cou’d not proceed on without. The Troops get Provisions here to the next Stage and no place is so convenient to a very extensive and productive Countrey for the reception of Grain and other Articles of Provision. If this state of Facts is admitted, can it be doubted but that the Enemy will consider it as one of their first objects, to deprive us of so many advantages to their prejudice. The Foundary was thought an object worthy their attention and this from information only. But how far more certain that this place will be thought so when General Philips has himself been an Eye witness that there are such Advantages here and has so often seen the Conveniences drawn from this place by all our Troops both regular and Militia. I will not say more but to tell you that yesterdays experience produced proofs of our very alarming situation. Six Armed Vessells went up Potowmack River on wednesday night, on Thurs- [day] they were said to be nine and more with about five hundred Troops. Colo. Towles the Commanding officer not doubting this to be an object, set himself about its defence with as much vigour as possible but behold not more than eighty muskets cou’d be procured (and these repaired Arms and without Bayonets). About 60 more Guns of all sorts compose the whole and where are the rest? With our Militia before Portsmouth and at Williamsburg! Even men are wanting, there being now two Drafts of Militia from Stafford, Prince William, and Fairfax (now the scene of war and this county as vulnerable of [as?] those […] at Williamsburg and other places not near of the consequence to this State as this place is. Colo. Towles writing by the same opportunity will make it unnecessary  for me to say any thing about the want of Flint &ca. I write at his desire and am at all times, and with great esteem & respect, your Excellency’s most obed. & very huble Servt.,

Js. Mercer

